PER CURIAM: *
*715Michael Bell appeals the sentence imposed following the district court’s reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2). Bell argues that the holding in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), applies in § 3582(c)(2) proceedings and that the district court abused its discretion by not imposing a sentence below the amended guidelines sentencing range. Bell’s arguments are foreclosed by United States v. Doublin, 572 F.3d 235, 236-39 (5th Cir.2009), petition for cert. filed (Sept. 21, 2009) (No. 09-6657).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *715published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.